Order entered February 22, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01481-CV

                         IN RE BCH DEVELOPMENT, LLC, Relator

                   Original Proceeding from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05900-A

                                              ORDER
       Before the Court is relator’s December 16, 2016 petition for writ of mandamus. The

Court requests that the real parties in interest and respondent file their responses to the petition, if

any, on or before March 8, 2017.


                                                         /s/    DAVID J. SCHENCK
                                                                JUSTICE